              Case 2:17-cr-00053-JAM Document 324 Filed 10/29/20 Page 1 of 3




 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00053-JAM
12                  Plaintiff,
                                                           STIPULATION REGARDING
13          v.                                             RESTITUTION; AND ORDER THEREON
14   PAUL FOURNIER,
15                  Defendant.
16

17          The United States and defendant Paul Fournier stipulate to the entry of criminal restitution as set

18 forth below. This stipulation is entered into in light of the Court's rulings at sentencing and the PSR.

19          Defendant Paul Fournier and the United States, by and through their attorneys, hereby stipulate

20 and agree that the Court shall enter a restitution order as follows:

21          1.      Paul Fournier shall be ordered to pay restitution of $1,922,524.89 as set forth in the PSR

22 and by the Court at sentencing.

23          2.      Paul Fournier shall pay restitution of $100/monthly upon release from custody and the

24 ///

25 ///

26 ///

27

28
                                                          1                 Stipulation and Order Regarding Restitution
             Case 2:17-cr-00053-JAM Document 324 Filed 10/29/20 Page 2 of 3




 1 United States may file a motion to expand the restitution payments as permitted by law. Payments shall

 2 be made to the Clerk of Court of the Eastern District of California or as directed by the Probation

 3 Department.

 4

 5 Dated: 10/28/2020                                     McGREGOR W. SCOTT
                                                         United States Attorney
 6

 7                                               By:     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
 8                                                       Assistant U. S. Attorney
 9

10 FOR DEFENDANT PAUL FOURNIER:

11 Dated: October 28, 2020                               /s/ Robert Wilson
                                                         PAUL FOURNIER by his attorney Robert Wilson
12

13                                                       (Authorized by phone)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2                Stipulation and Order Regarding Restitution
             Case 2:17-cr-00053-JAM Document 324 Filed 10/29/20 Page 3 of 3




 1                                                ORDER

 2         The Court, having reviewed the court files and the Stipulation filed by the United States and Paul

 3 Fournier, and good cause appearing therefrom, hereby APPROVES the Stipulation. Accordingly, IT IS

 4 ORDERED Paul Fournier to pay restitution of $1,922,524.89. The Defendant is ORDERED to pay

 5 $100/ month upon his release from custody and the United States may file a motion to expand those

 6 payments as permitted by law.

 7

 8         IT IS SO ORDERED.

 9
     DATED: October 28, 2020                                /s/ John A. Mendez
10
                                                            THE HONORABLE JOHN A. MENDEZ
11                                                          UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3                 Stipulation and Order Regarding Restitution
